Citation Nr: 1041618	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a disability manifested by 
hand tremors and/or shakes.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).
 
This claim was previously before the Board in December 2008 and 
September 2009, at which time the Board remanded it for 
additional development.  While the Board regrets the need to 
delay the case any further, we simply do not have sufficient 
evidence to render a fully responsive and equitable resolution of 
the pending issue at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Veteran's service treatment records do not show any 
complaints of a hand tremor.  In January 1969 he complained of a 
five-month history of trouble with his memory and a one-year 
history of headaches.  A neurological workup was normal, and X-
rays of the skull from later in the month showed a small bony 
density in the floor of the anterior cranial fossa, compatible 
with a small osteoma.  A January 1969 EEG showed an infrequent 
bi-temporal spike suggesting a disturbance of temporal function 
that could be "epileptogenic" in nature.  At February 1969 
neurology treatment it was noted that the EEG results did not fit 
the clinical picture and that there was no reason to suspect that 
the Veteran had a seizure disorder.  The treating provider felt 
it was more likely that the Veteran had a psychiatric disease.  
An EEG from February 1969 was normal.  At March 1969 psychiatric 
treatment the Veteran was diagnosed with an immature personality 
manifested by impulsiveness of thinking and irritability.

Post-service private treatment records show that in August 2001 
the Veteran was diagnosed with right upper extremity shaking.  
March 2005 private treatment records show that there was an 
impression of an essential tremor.  It was noted on a February 
2006 medical form related to an application for a commercial 
driver's license that the Veteran was taking medication for his 
tremor which was helping some, and that he tolerated the 
medication well. 

In March 2009 the Veteran underwent a VA examination conducted by 
D.R.M., M.D.  Dr. M noted that no prior records were available 
for review.  The Veteran reported that he had noticed a tremor 
after boot camp in 1968, and had received a penicillin injection 
at induction.  He claimed that, since then, the tremor had gotten 
continuously worse, and that it had become more constant.  On 
examination there was no tremor in the upper extremities.  There 
was mild right decreased arm swing on ambulation, and a mild head 
tremor.  Dr. M noted that the Veteran had taken propanolol for 
his tremor on the day of the examination, which he reported 
helped with the head tremor.  The Veteran was diagnosed with an 
essential idiopathic tremor including the extremities and head.  
Dr. M opined that the only possible precipitating factor of the 
tremor was the penicillin injection, and further opined that that 
it is as likely as not likely that the injection may have induced 
his essential tremor.

As noted above, the Board most recently remanded the Veteran's 
claim in September 2009.  At that time, the Board instructed the 
RO to obtain an addendum to the March 2009 VA examination report, 
in the nature of a nexus opinion on the relative likelihood of a 
relationship between the disability causing the tremors and/or 
shakes and the Veteran's active naval service.  The examiner was 
to review the claims file and make a notation that such review 
was accomplished.   

In June 2010, B.C., M.D., reviewed the Veteran's claims file and 
indicated that he agreed with the March 2009 VA examination 
report.  However, Dr. C's rationale did not explain what evidence 
in the claims file caused him to agree with Dr. M's March 2009 
opinion.  Furthermore, Dr. C did not state an opinion as to 
whether it is at least as likely as not that that the disability 
causing the Veteran's current tremors and/or shakes originated 
in, or is causally related to, military service.

The U.S. Court of Appeals for Veterans Claims, in Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA 
undertakes the effort to provide an examination it must obtain a 
fully adequate one.  The Court has also held that "most of the 
probative value of a medical opinion comes from its reasoning" 
and that the Board "must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).  

Finally, the Board notes that Dr. M's March 2009 conclusion was 
that it is as likely as not likely that the injection may have 
induced the Veteran's essential tremor.  Such a conclusion could 
not be used to establish a causal relationship between the 
Veteran's tremor and his active service because of its 
speculative nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence merely indicating that a claimed 
disorder "may or may not" be related to service is too 
speculative to establish any such relationship). 
   
For the reasons stated above, the Board finds that the June 2010 
VA examination report addendum was insufficient, and that another 
VA medical opinion must be obtained before the claim can be 
decided on the merits.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (Court held that compliance by the Board or the RO 
with remand instructions is neither optional nor discretionary).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the March 2009 VA examiner 
to prepare an addendum to his examination 
report.  If he is not available, another 
neurologist should prepare the addendum.  
The claims file, to include this Remand, 
must be made available to the physician for 
review, and the report should include 
discussion of the Veteran's pertinent 
medical history and assertions.

a.  The reviewer should be asked to 
provide an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the disability causing the 
Veteran's current tremors and/or shakes 
originated in, or is causally related 
to, his service in the Navy; or whether 
such an origin or causation is unlikely 
(i.e., less than a 50-50 degree of 
probability

b.  Note: The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

c.  A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot reach an opinion without 
resorting to mere speculation, he/she 
should explain why that is the case.

2.  Therefore, the RO should readjudicate 
the claim for service connection for a 
disability manifested by hand tremors 
and/or shakes.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

